 USDC IN/ND case 1:19-cv-00541-HAB-SLC document 1 filed 12/20/19 page 1 of 5


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


LARRY NEVILLE,                              )
                                            )
                Plaintiff,                  )
                                            )
v.                                          )   Case No.:
                                            )
CITYWIDE DELIVERY, INC.,                    )
                                            )
                                            )
                Defendant.                  )
                                          COMPLAINT


        COMES NOW the Plaintiff, Larry Neville (“Neville”), by counsel, and for his causes of

action against the Defendant, Citywide Delivery, Inc. (“Citywide”), states and alleges as follows:

                                      I. INTRODUCTION

        1.      Neville worked for Citywide as a full time truck driver doing pick-ups and

deliveries for approximately three (3) years until his termination from employment on or about

August 14, 2019. On or about March 8, 2019, Neville had a left shoulder replacement surgery (not

work related), and, on or about August 6, 2019, Neville had a fistula surgery which was reported to

his employer, Citywide. Neville had health insurance through an Employee Welfare Benefit Plan

(“Plan”) with the company through Physicians Health Plan (“PHP”). At the time of his termination

from employment on or about August 14, 2019, Neville was informed by the company that they

could not afford to keep him around anymore because he was causing their insurance rates to rise.

        On or about September 11, 2019, Neville, by counsel, requested, in writing, from Citywide

a copy of the Employee Welfare Benefit Plan and any Summary Plan Description of that plan.

Neville’s counsel never received a response to that request which is a violation of the ERISA



                                            Page 1 of 5
 USDC IN/ND case 1:19-cv-00541-HAB-SLC document 1 filed 12/20/19 page 2 of 5


Regulations (to not provide a response and the document within 30 days) subjecting Citywide to a

penalty of up to $110 (one hundred and ten dollars) a day plus attorney’s fees and costs.

        In addition, at the time of his termination on or about August 14, 2019, Neville was owed

two weeks’ vacation pay by Citywide which he demanded in the September 11, 2019 letter to which

no response was ever received.

        Neville brings this action for retaliatory discharge under Section 510 of ERISA, for

violation of the ERISA Regulations requiring the Plan Administrator to provide him with a copy of

the Plan and Summary Plan Description within thirty (30) days after written request, and for failing

to pay him his vacation pay, and, pursuant to I.C. 22-2-9-2, liquidated damages of twice that amount

plus his attorney’s fees and costs.

                                          II. PARTIES

      2.        Neville is an individual citizen and resident of Fort Wayne, Allen County, Indiana.

      3.        Citywide is a corporation organized and existing under and by virtue of the laws of

the State of Indiana with its principal place of business located at 7005-D ST RD 930 E, Fort Wayne,

IN 46803.

                                      III. JURISDICTION

      4.        This Court has jurisdiction over this action by virtue of 28 U.S.C. § 1331 because

action for his wrongful termination from employment arises out of the Employee Retirement

Income Security Act Section 510, 29 U.S.C. § 1140. In addition, Section 510 expressly provides

that Section 502 of ERISA is applicable in the enforcement of Section 510 claims. As such, the

District Courts of the United States, in accordance with Section 502(e)(1) of ERISA, have exclusive

jurisdiction of all claims brought under Section 510.




                                             Page 2 of 5
  USDC IN/ND case 1:19-cv-00541-HAB-SLC document 1 filed 12/20/19 page 3 of 5


                                            IV. FACTS

       5.        Neville incorporates by reference Paragraphs 1-4 of his Complaint as if same were

fully set forth herein.

       6.        Neville began his employment with Citywide on or about 2016 and worked for

Citywide at its New Haven, Indiana facility doing pick-ups and deliveries full time for the company.

       7.        As an employee with Citywide, Neville was a participant in and beneficiary of the

 Citywide Employee Welfare Benefit Plan providing health insurance through PHP.

       8.        On or about March 8, 2019, Neville had left shoulder replacement surgery which

 was not work related.

       9.        On or about August 6, 2019, Neville had fistula surgery and informed the company

 of same and how long he would be out of work.

       10.        At the time Neville was terminated on or about August 14, 2019, he was told by

 the company that they could not afford to keep him around anymore because his use of the benefits

 under the plan was causing their rates to increase.

       11.       On or about September 11, 2019, Neville, in writing, requested a copy of the

 Employee Welfare Benefit Plan and a copy of the Summary Plan Description. To date, he has

 received no response.

       12.       At the time of his termination from employment, Neville was owed two weeks’

 vacation pay. Despite demand for payment of his vacation pay, Neville has yet to receive it and

 Citywide has refused and continues to refuse to pay him.




                                             Page 3 of 5
USDC IN/ND case 1:19-cv-00541-HAB-SLC document 1 filed 12/20/19 page 4 of 5


                        V. STATEMENT OF CLAIMS
                                 COUNT I
     SECTION 510 ERISA CLAIM – RETALIATION FOR EXERCISING BENEFITS
                             UNDER THE PLAN

      13.       Neville incorporates by reference Paragraphs 1-12 of his Complaint as if same were

 fully set forth herein.

      14.       Citywide violated Section 510 of ERISA when it terminated Neville because he

 had exercised his rights under the Employee Welfare Benefit Plan.

      15.       As a result of his wrongful termination from employment, Neville has suffered

 damages including lost pay and benefits.

                            COUNT II
 PENALTY AND ATTORNEY’S FEES FOR FAILURE TO PROVIDE THE PLAN AND
          SUMMARY PLAN DESCRIPTION AS REQUIRED BY LAW

     16.        Neville incorporates by reference Paragraphs 1-15 of his Complaint as if same were

 fully set forth herein.

     17.        On September 11, 2019, Neville, by counsel, requested, in writing, a copy of his

 Employee Welfare Benefit Plan along with a copy of the Summary Plan Description.

     18.        To date, Neville has not received a copy of his plan or a copy of the Summary Plan

 Description as required by law.

     19.        As a result of Citywide’s failure to provide Neville with a copy of his plan or

 Summary Plan Description, as required by law, Citywide is subject to a penalty of up to $110

 (one hundred and ten dollars) per day plus attorney’s fees and costs.

                                      COUNT III
                             FAILURE TO PAY VACATION PAY

     20.        Neville incorporates by reference Paragraphs 1-19 of his Complaint as if same were

fully set forth herein.



                                            Page 4 of 5
USDC IN/ND case 1:19-cv-00541-HAB-SLC document 1 filed 12/20/19 page 5 of 5


    21.       Pursuant to Indiana Law, Neville was entitled to receive his vacation pay on the

next regular payday following his termination from employment.

    22.       Citywide has failed to pay Neville his two weeks of vacation pay due and owing.

    23.       Pursuant to I.C. 22-2-9-2, Neville is entitled to the amount of the vacation pay due

and owing (two weeks) plus liquidated damages of ten percent (10%) per day up to double the

amount of vacation pay due and owing plus attorney’s fees and costs.

                                 VI. PRAYER FOR RELIEF

       WHEREFORE, Neville prays for judgment in his favor and the following relief:

              a) back pay to compensate him for lost pay and benefits from the date of his

                  termination on or about August 14, 2019 to the date of trial;

              b) front pay and benefits;

              c) a penalty of $110 (one hundred and ten dollars) per day from October 11, 2019

                  to the date of compliance, plus costs and attorney’s fees;

              d) an award to compensate him for two weeks’ vacation pay;

              e) liquidated damages in the amount of double the amount of his vacation pay

                  together with attorney’s fees and costs;

              f) costs of this action;

              g) all other further relief appropriate under the circumstances.

                                                    Respectfully submitted,
                                                    THEISEN & ASSOCIATES, LLC

                                                    /s/ John C. Theisen______________
                                                    John C. Theisen (549-02)
                                                    Nathaniel O. Hubley (28609-64)
                                                    810 S. Calhoun Street, Suite 200
                                                    Fort Wayne, IN 46802
                                                    Telephone: 260-422-4255
                                                     Attorneys for Plaintiff

                                           Page 5 of 5
